DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 11,174,077. Although the claims at issue are not identical, they are not patentably distinct from each other because both disclose fastener strips above an upper edge of a bag with flanges that create a space wherein a shape-retaining strip fits; along with a slider that opens and closes the bag.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Eads et al. (US 2007/0066470) in view of Fuji (JP 2004256120A) and Ausnit (US 7,416,338).
Regarding claim 1, Eads discloses a storage bag comprising: (A) a first side surface (32) that extends from a top end of the bag to a bottom end of the bag, the first side surface having a top edge near the top end of bag that extends from a first end of the bag to a second end of the bag; (B) a second side surface (38) that extends from the top end of the bag to the bottom end of the bag, the second side surface having a top edge near the top end of bag that extends from the first end of the bag to the second end of the bag, and the second side surface being connected to the first side surface along the first end of the bag and the second end of the bag, so as to form an interior of the bag with an opening to the bag; (C) a first fastener strip (14) positioned adjacent to the opening of the bag and extending from the first end of the bag to the second end of the bag, the first fastener strip having an upper end portion that extends above the top edge of the first side surface and a lower end portion that is opposite to the upper end portion, with the upper end portion of the first fastener strip being unattached to the first side surface, and the first fastener strip comprising (a) an interlocking profile (24) at the upper end portion of the first fastener strip that extends above the top edge of the first side surface, and (b) a flange (at 14) extending below the interlocking profile of the first fastener strip, the flange having an uppermost portion and a lowermost portion, with the flange being attached to the first side surface; (D) a second fastener strip (12) positioned adjacent to the opening of the bag and extending from the first end of the bag to the second end of the bag, the second fastener strip having an upper end portion that extends above the top edge of the second side surface and a lower end portion that is opposite to the upper end portion, with the upper end portion of the second fastener strip being unattached to the second side surface, and the second fastener strip comprising (a) an interlocking profile (at 22) that defines the upper end portion of the second fastener strip that extends above the top edge of the second side surface, and the interlocking profile of the second fastener strip being configured to interlock with the interlocking profile of the first fastener strip, and (b) a flange (at 12) extending below the interlocking profile of the second fastener strip, the flange having an uppermost portion and a lowermost portion, with the flange being attached to the second side surface; (E) a slider (20) positioned at the upper end portion of the first fastener strip and the upper end portion of the second fastener strip by straddling the upper end portion of the first fastener strip and the upper end portion of the second fastener strip, such that the slider slides along the upper end portion of the first fastener strip and the interlocking profile of the upper end portion of the second fastener strip. See Fig. 6. Eads does not disclose connection points, shape-retaining strips, a bottom end of the bag or the slider having a separating leg as claimed. 
Fuji, which is drawn to a bag, discloses (i) first connection points (above 30) that extend along the top edge of the first side surface, from the first end of the bag to the second end of the bag, and (ii) second connection points (below 30) that extend from the first end of the bag to the second end of the bag, the second connection points being adjacent to the lower end portion of the first fastener strip such that the lowermost portion of the flange is attached to the first side surface of the bag, and the uppermost portion of the flange extends to the interlocking profile of the first fastener strip, wherein a space is created between the flange and the first side surface of the bag in an area between the first connection points and the second connection points, with the area between the first connection points and the second connection points being unattached to a first side surface (11) to create the space between the flange and the first side surface of the bag; and (i) first connection points (other side above 30) that extend along the top edge of the second side surface, from the first end of the bag to the second end of the bag, and (ii) second connection points (other side below 30) that extend from the first end of the bag to the second end of the bag, the second connection points being adjacent to the lower end portion of the second fastener strip such that the lowermost portion of the flange is attached to the second side surface of the bag, and the uppermost portion of the flange extends to the interlocking profile of the second fastener strip, wherein a space is created between the flange and the second side surface of the bag in an area between the first connection points and the second connection points, with the area between the first connection points and the second connection points being unattached to a second side surface (other 11) to create the space between the flange and the second side surface of the bag; and (F) a first shape-retaining strip (30) extending from the first end of the bag to the second end of the bag, the entire first shape-retaining strip being contained (a) within the space between the flange of the first fastener strip and the first side surface of the bag, and (b) in the area between the first and second connection points at which the flange of the first fastener strip is unattached to the first side surface, the first shape-retaining strip having (i) an upper edge that extends from the first end of the bag to the second end of the bag, the upper edge being spaced from the first connection points between the first end of the bag and the second end of the bag, and (ii) a lower edge that extends from the first end of the bag to the second end of the bag, the lower edge being spaced from the second connection points between the first end of the bag and the second end of the bag, such that (a) the first shape-retaining strip is separate and distinct from each of (i) the flange of the first fastener strip and (ii) the first side surface of the bag, between the first end of the bag and the second end of the bag, and (b) the first shape-retaining strip is made of a material that is capable of (i) being bent into a bent shape and (ii) retaining the bent shape; and (G) a second shape-retaining strip (other 30) extending from the first end of the bag to the second end of the bag, the second shape-retaining strip having substantially the same shape and configuration as that of the first shape-retaining strip, and the entire second shape-retaining strip being contained (a) within the space between the flange of the second fastener strip and the second side surface of the bag and (b) in the area between the first and second connection points at which the flange of the second fastener strip is unattached to the second side surface, the second shape-retaining strip having (i) an upper edge that extends from the first end of the bag to the second end of the bag, the upper edge being spaced from the first connection points between the first end of the bag and the second end of the bag, and (ii) a lower edge that extends from the first end of the bag to the second end of the bag, the lower edge being spaced from the second connection points between the first end of the bag and the second end of the bag, such that (a) the second shape-retaining strip is separate and distinct from each of (i) the flange of the second fastener strip and (ii) the second side surface of the bag, between the first end of the bag and the second end of the bag, and (b) the second shape-retaining strip is made of a material that is capable of (i) being bent into a bent shape and (ii) retaining the bent shape, wherein the bag is changeable among (a) a flat, sealed configuration with (i) the first side surface positioned adjacent to the second side surface at the top end of the bag and the bottom end of the bag, (ii) an interlocking profile (20) of a first fastener strip being interlocked with an interlocking profile of a second fastener strip, respectively, and (iii) the first and second shape-retaining strips maintaining a first position in which the first shape-retaining strip is positioned adjacent to the second shape-retaining strip at the top end of the bag, (b) a flat, unsealed configuration with (i) the first side surface positioned adjacent to the second side surface at the top end of the bag and the bottom end of the bag, (ii) the interlocking profile of the first fastener strip being separated from the interlocking profile of the second fastener strip, and (iii) the first and second shape-retaining strips maintaining the first position in which the first shape-retaining strip is positioned adjacent to the second shape-retaining strip at the top end of the bag, and (c) an expanded, unsealed, stand-up configuration with (i) the first side surface spaced a distance D1 from the second side surface at the bottom end of the bag, (ii) the interlocking profile of the first fastener strip being separated from the interlocking profile of the second fastener strip, (iii) the first and second shape-retaining strips each comprising the bent shape and (iv) the first and second shape-retaining strips maintaining a second position in which the first shape-retaining strip is positioned a distance D2 away from the second shape-retaining strip at the top end of the bag, with the distance D1 being about equal to the distance D2, so that the bag has a substantially symmetric configuration at the top end and the bottom end of the bag, and wherein the first side surface is connected to the second side surface at the bottom end of the bag with a connection that is changeable among (a) the flat, sealed configuration with the first side surface positioned adjacent to the second side surface at the bottom end, (b) the flat, unsealed configuration with the first side surface positioned adjacent to the second side surface at the bottom end, and (c) the expanded, unsealed, stand-up configuration with the first side surface spaced from the second side surface at the bottom end. See Figs. 1-6. Thus, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to have the connection points, shape-retaining strip and bottom end of the bag of Fuji on the bag of Eads in order to create a stand-up open configuration that would facilitate removing and adding items to the bag as the bag would stay open and stand on its own. 
Ausnit, which is also drawn to a bag, discloses a slider (22) having a separating leg (28) that extends between an interlocking profile of a first fastener strip and the interlocking profile of a second fastener strip, with the slider being configured (a) to seal the bag by pressing together the interlocking profile of the first fastener strip and the interlocking profile of the second fastener strip as the slider moves from the first end of the bag to the second end of the bag, and (b) to unseal the bag by separating the interlocking profile of the first fastener strip and the interlocking profile of the second fastener strip using the separating leg as the slider moves from the second end of the bag to the first end of the bag. See Fig. 1-3. Thus, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to substitute the slide of Eads for that of Ausnit in order to facilitate the opening and closing of the bag. 
Regarding claim 2, the first and second shape-retaining strips are formed from a polyolefin. Moreover, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use the claimed material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. See In re Leshin, 125 USPQ 416.
Regarding claim 3, each of the first and second side surfaces has a multilayer laminate structure. See [0018]. 
Regarding claim, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use the claimed material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. See In re Leshin, 125 USPQ 416.
Regarding claim 5, the first shape-retaining strip is laminated to the flange of the first fastener strip. See Fuji, Fig. 6.
Regarding 6, the first shape-retaining strip is laminated to the flange of the first fastener strip, and the second shape-retaining strip is laminated to the flange of the second fastener strip. See Fuji, Fig. 6.
Regarding claim 7, the connection at the bottom end is formed by a first gusset surface connected to the first side surface, and a second gusset surface connected to the second side surface, with the first and second gusset surfaces being connected at a fold line. See Fuji, Fig. 5. 
Regarding claim 8, Eads, as modified above, discloses the slider moving from the second end of the bag to the first end of the bag, along (i) the upper end portion of the first fastener strip that extends above the top edge of the first side surface, and (ii) the upper end portion of the second fastener strip that extends above the top edge of the second side surface, to unseal the bag, the bag changes from the flat, sealed configuration to the flat, unsealed configuration.
Regarding claim 9, a user can change the bag from the flat, unsealed configuration to the expanded, unsealed, stand-up configuration by pulling apart (i) the upper end portion of the first fastener strip that extends above the top edge of the first side surface, and (ii) the upper end portion of the second fastener strip that extends above the top edge of the second side surface, at the top end of the bag.
Regarding claims 10-25, Eads, as modified above, sufficiently discloses the claimed invention. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK J BATTISTI whose telephone number is (571)270-5709. The examiner can normally be reached 9:00 am - 5:00 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEREK J BATTISTI/Primary Examiner, Art Unit 3734